          Case 3:20-cv-01486-JEJ Document 16 Filed 11/17/20 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARK J. CONWAY, as Trustee for :
SMITH & MORRIS HOLDINGS, LLC :
et al.,                        :                    3:20-cv-1486
                               :
               Plaintiffs,     :
                               :
          v.                   :                    Hon. John E. Jones III
                               :
SCOTT J. SMITH et al.,         :
                               :
               Defendants.     :

                                 MEMORANDUM

                                 November 17, 2020

        Presently before the Court is Plaintiffs’ Motion for Remand (the “Motion”).

(Doc. 6). For the reasons that follow, we will deny the Motion. However, upon a

sua sponte review of our subject matter jurisdiction in light of Plaintiffs’ Second

Amended Complaint, we must nonetheless remand this action to the Court of

Common Pleas of Wayne County, Pennsylvania.

   I.      BACKGROUND
        This matter generally arises out of dispute over a Construction Loan

Agreement between Plaintiffs and the Borough of Honesdale, Pennsylvania

(“Honesdale”). Plaintiffs filed a complaint on July 29, 2020, in Wayne County the

Court of Common Pleas against Honesdale and the nine individuals who served on

the Honesdale Borough Council in 2012 and/or 2013. (Doc. 2). Plaintiffs’ original
                                          1
         Case 3:20-cv-01486-JEJ Document 16 Filed 11/17/20 Page 2 of 6




complaint asserted eleven counts against Defendants, including state law claims for

fraudulent misrepresentation, intentional nondisclosure, breach of contract,

intentional infliction of emotional distress, breach of fiduciary duty, wrongful use

of civil proceedings, tortious interference with prospective contractual relations,

and a violation of the Pennsylvania Unfair Trade Practices and Consumer

Protection Law. (Id. at 20–37). Of consequence for the motion sub judice,

Plaintiffs included a claim that Defendants violated their constitutional rights under

the Fourteenth Amendment pursuant to 42 U.S.C. § 1983. (Id. at 33–34).

      In light of the inclusion of a Section 1983 claim in Plaintiffs’ state court

complaint, Defendants removed the action to this Court on August 19, 2020. (Doc.

1). The following week, Defendants filed a Motion to Dismiss the Complaint.

(Doc. 3). On September 15, 2020, Plaintiffs filed an Amended Complaint, which

mooted the pending Motion to Dismiss. (Doc. 5). The Amended Complaint

notably did not include the Section 1983 claim originally pled in the state court

complaint. (Doc. 6 at ¶ 4). That same day, in light of the Amended Complaint that

asserted only state law claims, Plaintiffs filed the instant Motion for Remand.

(Doc. 6). After filing a brief in opposition, (Doc. 8), Defendants then filed a

renewed Motion to Dismiss the Amended Complaint. (Doc. 9). Rather than the

motion for dismissal, Plaintiffs on November 13, 2020, filed a Second Amended

Complaint, which, like the First Amended Complaint, did not feature any federal

                                          2
           Case 3:20-cv-01486-JEJ Document 16 Filed 11/17/20 Page 3 of 6




claim and otherwise did not assert any basis for federal jurisdiction. (Doc. 15).

Because fourteen days have passed without a reply to Defendants’ Brief in

Opposition to the Motion for Remand, the Motion is now ripe for our review.

   II.      STANDARD OF REVIEW
         A defendant may remove a civil action filed in state court if the federal

district court has original jurisdiction to hear the matter. See 28 U.S.C. § 1441.

Once a case has been removed from state court, however, the federal district court

must remand the case if it appears that there is no subject matter jurisdiction. See

28 U.S.C. § 1447(c). In determining whether removal is proper, “the removal

statute should be strictly construed and all doubts should be resolved in favor of

remand.” Abels v. State Farm Fire & Cas. Co., 770 F.2d 26, 29 (3d Cir. 1985)

(citations omitted). “[T]he propriety of remand [must be] decided[ ] on the basis

of the record as it stands at the time the petition for removal was filed.” Swindell-

Filiaggi v. CSX Corp., 922 F. Supp. 2d 514, 521 (E.D. Pa. 2013) (quoting

Westmoreland Hosp. Ass'n v. Blue Cross of W. Pa., 605 F.2d 119, 123 (3d Cir.

1979)); see also Steel Valley Auth. v. Union Switch & Signal Div., 809 F.2d 1006,

1010 (3d Cir. 1987) (“Ruling on whether an action should be remanded to the state

court from which it was removed, the district court must focus on the plaintiff's

complaint at the time the petition for removal was filed.”).




                                            3
          Case 3:20-cv-01486-JEJ Document 16 Filed 11/17/20 Page 4 of 6




   III.   DISCUSSION
      Defendants, in their Brief in Opposition to the Motion for Remand, argue

that because a district court must consider the propriety of removal based on the

operative complaint at the time of removal, and because the operative complaint

here alleged a federal claim under Section 1983, the Court “clearly had subject

matter jurisdiction over [P]laintiffs’ complaint.” (Doc. 8 at 4). Defendants are

correct. We indeed must “focus on the plaintiff’s complaint at the time the petition

for removal was filed.” Steel Valley Auth., 809 F.3d at 1010. Accordingly,

because of the presence of a federal claim, Plaintiffs could have initially filed the

original complaint in federal court rather than state court. See 28 U.S.C. § 1441(a).

Defendants’ removal of the state court action to this Court was therefore proper,

and the Motion for Remand must be denied. Abels v. State Farm Fire & Cas. Co.,

770 F.2d 26, 29 (3d Cir.1985) (“The defendant's right to remove is to be

determined according to the plaintiffs' pleading at the time of the petition for

removal ....”); see also Dailey v. Progressive Corp., No. CIV.A. 03-3797, 2003

WL 22794689, at *2 (E.D. Pa. Nov. 12, 2003) (“While Dailey would prefer that

we consider the Amended Complaint in our jurisdictional inquiry . . . we must

focus on the plaintiff's complaint at the time the petition for removal was filed.”

(internal quotations and citations omitted).




                                           4
         Case 3:20-cv-01486-JEJ Document 16 Filed 11/17/20 Page 5 of 6




      That is not the end of the matter, though. Per the explicit instructions of

Congress, “[i]f at any time before final judgment it appears that the district court

lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. §

1447(c); see also The Knit With v. Aurora Yarns, No. 09-cv-5981, 2010 WL

844739, at *3 (E.D. Pa. Mar. 11, 2010) (“Remand is mandatory and can occur at

any time during the litigation if the court determines that it lacks federal subject

matter jurisdiction.”). “[B]ecause subject matter jurisdiction is non-waivable,

courts have an independent obligation to satisfy themselves of jurisdiction if it is in

doubt.” Nesbit v. Gears Unlimited, Inc., 347 F.3d 72, 76–77 (3d Cir. 2003) (citing

Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 278 (1977)). We

will therefore review the Second Amended Complaint sua sponte to determine

whether we can continue to exercise subject matter jurisdiction over this action.

See Nockenofsky v. Arbonne Int'l, LLC, No. 18CV02708PGSLHG, 2018 WL

4909894, at *2 (D.N.J. Oct. 10, 2018) (remanding case after initially denying

motion for remand and then sua sponte reviewing the amended complaint, which,

like here, was filed while the motion for remand was pending before the court).

       Since this case was removed to this Court, Plaintiffs have subsequently filed

two amended complaints. (Docs. 5, 15). Both of those complaints lack the federal

hook of the original complaint—the Section 1983 claim—that initially prompted

removal by Defendants. The Second Amended Complaint (now the operative

                                           5
         Case 3:20-cv-01486-JEJ Document 16 Filed 11/17/20 Page 6 of 6




complaint) does not set forth any basis for federal jurisdiction. There is no federal

claim alleged: the Second Amended Complaint sets forth eight causes of action,

each of them state law claims. Nor is there any basis for diversity jurisdiction:

Plaintiffs are citizens of Pennsylvania and New York, and likewise all Defendants

are either citizens of Pennsylvania or New York. (Doc. 15 at ¶¶ 1–14); see Menan

Co. v. Atl. Mut. Ins. Co., 147 F.3d 287, 290 (3d Cir. 1998) (“[Diversity]

jurisdiction is lacking if any plaintiff and any defendant are citizens of the same

state.”). Seeing no basis for maintaining subject matter jurisdiction over this

mater, we must remand the case back to the Wayne County Court of Common

Pleas, where the original complaint was lodged.

IV.   CONCLUSION
      For the foregoing reasons, we shall deny Plaintiffs’ Motion for Remand, but

upon a sua sponte review of the Second Amended Complaint, we shall remand this

matter to the Wayne County Court of Common Pleas due to lack of subject matter

jurisdiction. A separate order shall issue in accordance with this ruling.




                                          6
